Exhibit 10.24

AMENDMENT

TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

OF

JEFFREY T. SLOVIN

This Amendment (“Amendment”) dated as of the 2nd day of December, 2008 by and
between Sirona Dental Systems, Inc., a Delaware corporation, the parent company
of Schick Technologies, Inc., having an office at 30-30 47th Avenue, Long Island
City, New York (collectively, the “Company”) and Jeffrey T. Slovin (“Employee”).

WITNESSETH:

WHEREAS, the Company entered into an Amended and Restated Employment Agreement
with Employee, made as of June 14, 2006 (the “Agreement”); and

WHEREAS, both the Company and Employee are desirous to amend certain provisions
of the Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties agree as follows:

1. Section IV shall be amended by deleting Section IV, paragraph (2) in its
entirety and substituting in lieu thereof:

 

  “(2) Employee shall be eligible to receive a bonus in an amount payable
pursuant to the terms and conditions set forth in the Fiscal 2008 Executive
Bonus Plan. Under the Fiscal 2008 Executive Bonus Plan, Employee’s annual target
bonus shall be comparable to that of Simone Blank or her successor. Employee’s
bonus shall be paid in the calendar year in which it is earned.”

2. Section VII shall be amended by deleting the text of Section VII in its
entirety and substituting in lieu thereof:

“In the event that Employee is terminated by the Company for “cause,” pursuant
to the terms of Section V above, he shall receive no severance payments from the
Company.

In the event that Employee’s employment hereunder is terminated by the Company
without cause or Employee resigns his employment for “Good Reason” Employee
shall receive (a) his annual base salary (at the rate in effect at the time of
such termination plus any scheduled increase that Employee would have received
pursuant to Section IV(1)(i) of this Agreement had he not resigned for Good
Reason) for a period of twenty four (24) months following such termination (the
“Severance Period”), (b) 2 times the target bonus he would otherwise have
received during the year in which termination occurs and (c) the health and
medical benefits pursuant to Section IV(6) of this Agreement through the
earliest of (i) the last day of the Severance Period; (ii) the date Employee
becomes eligible to receive comparable benefits; and (iii) the last day
permitted by the Company’s applicable benefit plans, but not less than 18 months
following such termination (subject to earlier termination on the date Employee
becomes eligible to receive comparable benefits). Employee shall not be entitled
to receive the severance and benefits in the event that he violates any
provision of Section VIII or IX during the Severance Period.

Any base salary payable pursuant to this section shall be paid in regular
monthly installments in accordance with the Company’s regular payroll practices.
The annual bonuses payable hereunder shall be paid when



--------------------------------------------------------------------------------

and as annual bonuses are paid to the Company’s other senior executives.
Notwithstanding anything to the contrary contained in this Agreement, if and to
the extent requested by the Company from time to time during the Severance
Period, Employee shall, at times and in a manner that is mutually convenient,
make himself available to consult with the Company for no additional
compensation; provided that in no event shall Employee be required to expend
more than five hours per month providing such services.”

3. Section X shall be amended by renumbering it to Section XI and the following
shall be inserted as a new Section X of the Agreement after such renumbering:

“X Section 409A Compliance

 

  (1) The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on Employee by Code Section 409A or damages for failing to comply with
Code Section 409A.

 

  (2) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

 

  (3) Notwithstanding any other payment schedule provided herein to the
contrary, if Employee is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
each of the following shall apply:

 

  (i) With regard to any payment that is considered deferred compensation under
Code Section 409A payable on account of a “separation from service,” such
payment shall be made on the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of Employee, and (B) the date of Employee’s death (the “Delay Period”)
to the extent required under Code Section 409A. Upon the expiration of the Delay
Period, all payments delayed pursuant to this Section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid to Employee in a lump sum, and all remaining payments due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein; and

 

  (ii) To the extent that any benefits to be provided during the Delay Period is
considered deferred compensation under Code Section 409A provided on account of
a “separation from service,” and such benefits are not otherwise exempt from
Code Section 409A, Employee shall pay the cost of such benefits during the Delay
Period, and the Company shall reimburse Employee to the extent that such costs
would otherwise have been paid by the Company or to the extent that such
benefits would otherwise have been provided by the Company at no cost to
Employee, the Company’s share of the cost of such benefits upon expiration of
the Delay Period, and any remaining benefits shall be reimbursed or provided by
the Company in accordance with the procedures specified herein.

 

  (4) (i) All expenses or other reimbursements under this Agreement shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by Employee, (ii) any right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit, and (iii) no such reimbursement, expenses eligible for
reimbursement, or in-kind benefits provided in any taxable year shall in any way
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.



--------------------------------------------------------------------------------

  (5) For purposes of Code Section 409A, Employee’s right to receive any
installment payment pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

 

  (6) Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Code Section 409A be subject to offset,
counterclaim or recoupment by any other amount payable to Employee unless
otherwise permitted by Code Section 409A.

 

  (7) Unless this Agreement provides a specified and objectively determinable
payment schedule to the contrary, to the extent that any payment of base salary
or other compensation is to be paid for a specified continuing period of time
beyond the date of Employee’s termination of employment in accordance with the
Company’s payroll practices (or other similar term), the payments of such base
salary or other compensation shall be made upon such schedule as in effect upon
the date of termination, but no less frequently than monthly.”

4. All other terms of the Agreement shall remain in full force and effect as
previously written.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Employee have executed this Amendment the
day and year first above written.

 

SIRONA DENTAL SYSTEMS, INC. By:

/s/ Jost Fischer

Name: Jost Fischer

Its: Chairman, President and Chief Executive Officer

SCHICK TECHNOLOGIES, INC.

/s/ Jost Fischer

Name: Jost Fischer

Its: Chairman, President and Chief Executive Officer

/s/ Jeffrey T. Slovin Jeffrey T. Slovin